            Case: 1:19-op-45040-DAP Doc #: 27-1 Filed: 12/06/19 1 of 8. PageID #: 217




  Duplin County NC


                                                                   1:19-op-45040
Amerisourcebergen Drug Corp., et al.




         JAMES C. PETERSON




          6/10/2019

            CVS HEALTH CORPORATION
Case: 1:19-op-45040-DAP Doc #: 27-1 Filed: 12/06/19 2 of 8. PageID #: 218
              Case: 1:19-op-45040-DAP Doc #: 27-1 Filed: 12/06/19 3 of 8. PageID #: 219


AO 399 (01/09) Waiver of the Service of Summons




                                                                       for the
                                                              Northern District of Ohio

                    Duplin County, NC                                  )
                           Plaintiff
                                                                       )
                               v.
                                                                       )    Civil Action No. 1:19-op-45040
       Amerisourcebergen Drug Corp., et al.                            )
                           Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
To:                          James C. Peterson
            (Name of the plaintiff's attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 05/20/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

Date:      06/18/2019                                                                                           /s/ Sean Morris
                                                                                                    Signature of the attorney or unrepresented party

        Par Pharmaceutical Companies, Inc.                                                                             Sean Morris
      Printed name of party waiving service of summons                                                                    Printed Name
                                                                                                        Arnold & Porter Kaye Scholer LLP
                                                                                                        777 S. Figueroa Street, 44th Floor
                                                                                                            Los Angeles, CA 90017
                                                                                                                            Address




                                                                                                          sean.morris@arnoldporter.com
                                                                                                                        E-mail Address

                                                                                                                      213-243-4000
                                                                                                                       Telephone number

                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.

    If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

      If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
              Case: 1:19-op-45040-DAP Doc #: 27-1 Filed: 12/06/19 4 of 8. PageID #: 220


AO 399 (01/09) Waiver of the Service of Summons




                                                                       for the
                                                              Northern District of Ohio

                    Duplin County, NC                                  )
                           Plaintiff
                                                                       )
                               v.
                                                                       )    Civil Action No. 1:19-op-45040
       Amerisourcebergen Drug Corp., et al.                            )
                           Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
To:                          James C. Peterson
            (Name of the plaintiff's attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 05/20/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

Date:       06/18/2019                                                                                            /s/ Sean Morris
                                                                                                    Signature of the attorney or unrepresented party

                Par Pharmaceutical, Inc.                                                                               Sean Morris
      Printed name of party waiving service of summons                                                                    Printed Name
                                                                                                        Arnold & Porter Kaye Scholer LLP
                                                                                                        777 S. Figueroa Street, 44th Floor
                                                                                                            Los Angeles, CA 90017
                                                                                                                            Address




                                                                                                          sean.morris@arnoldporter.com
                                                                                                                        E-mail Address

                                                                                                                      213-243-4000
                                                                                                                       Telephone number

                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.

    If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

      If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
           Case: 1:19-op-45040-DAP Doc #: 27-1 Filed: 12/06/19 5 of 8. PageID #: 221



AO 399 (01/09) Waiver of the Seruice of Surnmons



                                             UNrrsp SrATns Drsrrucr Counr
                                                                             for the
                                                                    Northern District of Ohio

                        Duplin County, NC
                                                                             )
                                 Plaintilf
                                                                             )
                                                                             )      Civil Action No. 1 :19-oP45040
       Amerisourcebergen Drug Corp., et al.                                  )
                                Defendant                                    )

                                                    WAIVER OF THE SERVICE OF SUMMONS
To:                                   James C. Peterson
                (Name of the   plaintifls attorney or unrepresented plaintffi

           I have received your request to waive service of a summons in this action along with                            a   copy of the complaint, two
copies of this waiver form, and a prepaid means of retuming one signed copy of the form to you.


           I, or the entity I represent, agree to save the expense ofserving                    a surlmons and complaint in this case,


      I nnderstand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the courl'sjurisdiction,
and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.


      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
 from05/20/19,thedatewhenthisrequestwassent(or90daysifitwassentoutsidetheUnitedStates). Iflfailtodoso,a
default judgement              will   be entered against me or the entity I represent.


o"r",      C.//q,/n                                                                                                            dtlorney or
                                                                                                                                                             4
                                                                                                                                                         party

                           SpecGX LLC                                                                                    Andrew O'Connor
      Printed nane of party waiving service of summons                                                                             Printed Name

                                                                                                                      Ropes & Gray LLP
                                                                                                            Prudential Towner 800 Boylston Street
                                                                                                                 Boston, MA 6'17-951-7000
                                                                                                                                     Address

                                                                                                              Andrew. O'Connor@ropesgray.com
                                                                                                                                 E-nnil Address

                                                                                                                               61 7-951      -7000
                                                                                                                                Telephone number

                                             Duty to Avoid Unnecessary Expenses of Serving a Summons
         Rule 4 ofthe Federal Rules       ofCivil   Procedure requires certain defendants to cooperate in saving unnecessary expenses ofserving a sumrnons and
conplaint. A defendant who is located in the United           States and who fails to return a signed waiver ofservice requested by a   plaintifflocated in the United
States   will   be required to pay the expenses ofservice, unless the defendant shows good cause for the failure.



       "Good cause" does not include a beliefthat the lawsuit is groundless, or that it       has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's proporty.


         lfthe waiver   is signed and returned, you can     still make these and all other defenses and objections, but you cannot object to the   absence   ofa
summons or of service,


         Ifyou waive service, then you lnust, within the time specified on the waiver form, serve an answer or a motion under Rule l2 on the plaintiffand file
a copy with the court. By signing and returning the waiver form, you are allowed rnore time to respond than    if a sununons had been served.
               Case: 1:19-op-45040-DAP Doc #: 27-1 Filed: 12/06/19 6 of 8. PageID #: 222
02',),('
AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                         Northern District of Ohio

  Duplin County NC                                                           )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No.            1:19-op-45040
Amerisourcebergen Drug Corp., et al.                                         )
                      Defendant                                              )

                                            WAIVER OF THE SERVICE OF SUMMONS
      JAMES C. PETERSON
To: __________________________________________
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
        jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        7KH&RXUW VPRUDWRULXPRQDOOILOLQJVLQFOXGHVDPRUDWRULXPRQWKHILOLQJRIDQVZHUVRUPRWLRQVXQGHUXQGHU5XOH
        'HIHQGDQWVZLOOQRWDQVZHURUPRYHXQGHU5XOHXQOHVVVRRUGHUHGE\WKH&RXUW7KHIDLOXUHWRILOHDQDQVZHURU
        PRWLRQXQGHU5XOHZLOOQRWEHJURXQGVIRUDGHIDXOWMXGJPHQW

Date: 6/11/2019                                                                                       /s/ Tara A. Fumerton
                                                                                            Signature of the attorney or unrepresented party
:DOmDUW,QF or:DO0DUW6WRUHV(DVW/3                                                               Tara A. Fumerton
       Printed name of party waiving service of summons                                                       Printed name
                                                                                                            Jones Day
                                                                                                         77 W. Wacker Dr.
                                                                                                         Chicago, IL 60601
                                                                                                                 Address

                                                                                                    tfumerton@jonesday.com
                                                                                                             E-mail address

                                                                                                           (312) 782-3939
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
                Case: 1:19-op-45040-DAP Doc #: 27-1 Filed: 12/06/19 7 of 8. PageID #: 223


 AO 399 (01 109) Waiwr of' th~ Scrvie~ or Summons - MODIFIED


                                           UNITED STATES DISTRICT COURT
                                                                            for the
                                                                   Northern District of Ohio

   Duplin County NC
                       - - -- - - -- - - - -·-··-1.-...-•-· - -                        )
                                  Plaint/[(                                            )
                       V.                                                              )   Civil Action No.                   1: 19-op-45040
  Amerisourcebergen Drug Corporation, et al.                                           )
                                 Defe11da111                                           )

                                                  WAIVER OF THE SERVICE OF SUMMONS

To:        James C. Peterson
               (Name<~{ tlte plaint((/'.r mtorm:ry ar u11repre.1·e11tr:d plui11t{f/)


       I have received your request to waive service of a su1nmons in this action al.ong with a copy of the complaint,
two copies of this waiver fonn, and a prepaid means of rctumi11g one signed copy of the fonn to you.

           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         1 understand that I, or the entity I represent, will keep all defenses or o~jcctions to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a sumn1ons or of service.

        The Court's moratorium on all filings includes a moratorium on tbe filing of answers or motions under Rule I 2.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or


                                                                                                                      w
motion under Rule 12 will not be grounds for a default judgment.

Date:         June 5, 2019
                                                                                                          Signa/11n, qlthe 01/onu'.r or lli//P/m(1·enh•1J par~1 •

__ -      ~          !greens Boots ~lliance, Inc_._ __                                     --· -
                                                                                                                         Kas ar J. Stoffelma r
                                                                                                   ·--- - - · - - · ---'-'---'---"--'---__.;.....;c..-_c.c.;_.;...;c__c:_.'----- -- - --   ·
        P/"'inled nam" o/pany waiving s£wrice of s111nmon.1·                                                                       Printed ,1umt•
                                                                                               Bartlit Beck Hennan Palenchar & Scott LLP
                                                                                                        54 W. Hubbard St., Ste. 300
                                                                                           - - - - - -~~icago, IL 60654
                                                                                                                                       Address

                                                                                                            kaspar.stoffelma1i@.bartlit-beck.com                                 - - ··
                                                                                                                                 E-mail address

                                                                                           --··•· _ _ _ __._3--'12
                                                                                                                 -'= 494-4400
                                                                                                           Telephone' 1111mbt'r

                                                Duty to Avoid lJn11cccss11ry [~xpenses of Serving a SummDn§

          Ru ic 4 oft.he F"cdcral Rules r)fCivll Procedu.rc requires ct:rmin dcfcndnru s to cooperate in ~wing tllrncc css ury cxpcnses of serving a summons
and c mplninl. A dcfcndunt who is located in lhe UnilcJ Stale, end who fail~ lo return a signed wa i o:r of service requested by a plaintiff JocRtcd in
the United Stat.:~ will be required to pily the expeiL~e.~ or sc.rvicc, unless 1he defendant ~hows gol)d cuusc fcrr 1he failure.

          '·Oood cause" docs not includ(! a belief 1h01the lnwsuil is groundkss, or thot ii has been brought in an improper venue, or that the court bns
no jurisdiction over this mn1rcr or over I.he dcfcn<lmll or th e dcfend11 n1's rropcrty.
        If t.he waiver is signed and returned, you can still make these and all other defenses and objcctio11s, but you cannot object to lhc absence of
a summon or of service.

           If you witi vc service, then you must, within the tim<: specified ori th.~ wa ivc1· fonn, scr~e an answer ,ir a motion under Rule 12 0 11 lhc: plaintiff
and file a copy wilh the court. By signing and returning the wnivcr lbrm , you 11n: ull owcd more lime to r<..'llpond than ifn summons hau been served.
           Case: 1:19-op-45040-DAP Doc #: 27-1 Filed: 12/06/19 8 of 8. PageID #: 224




      Duplin County NC



Amerisourcebergen Drup Corp., et al.
                                                         CA No.: 1:19-op-45040




          JAMES C. PETERSON




        6/18/2019                                                s/ Christopher Essig
